DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20170332235 A1).
Re Claim 1: Smith discloses a method comprising:
in response to receiving a first signal at a communication device when the communication device is in a deep sleep mode (p54, p55, p66 & p67: deep sleep states such as 310 and/or 312, p68: power-gated state, such as the sleep state 312, p71: In response to detecting the presence of the wireless communication device 106, the radio 114 issues the wake up signal 118), changing the communication device from the deep sleep mode to an awake mode (p51-p53: Standby, p71: the management module 112 triggers the management module 112 to enter into one of the sleep states 304, 306, 308, or 310 from the power-gated sleep state 312.) for a period of time, wherein the communication device consumes a first amount of power in the deep sleep mode, and the communication device consumes a second amount of power in the awake mode, and the second amount of power is greater than the first amount of power (p51-p55);
in response to receiving a second signal during the period of time when in the awake mode, changing the communication device from the awake mode to a fully functional mode, wherein the communication device consumes a third amount of power in the fully functional mode (p81: Once the validation of login credentials is successful, the computing device platform 102 changes power state from a power-gated sleep state to the active state 314. The computing device platform 102 then can proceed with normal operations.), and the third amount of power is greater than the second amount of power (p1: being fully operational (active state) to the computing device platform being asleep (sleep state, power-saving state, etc.). When the computing device platform is not fully operational the platform is termed “power-gated.”); and 
in response to not receiving the second signal during the period of time (p19: a predetermined time has elapsed), changing the communication device from the awake mode to the deep sleep mode (p47: the authentication is unsuccessful, then the computing device platform 102 returns to the previous power state that it was in prior to the bump/tap 108.  p65: not authenticated after the authentication module 122 issues the authentication challenge… the management module 120 may itself issue a sleep signal).
Re Claim 2: Smith discloses the method of claim 1, wherein the first signal is received via a near-field radio frequency (RF) interface (p25, p32).
Re Claim 3: Smith discloses the method of claim 2, wherein the second signal is received via a magnetic-field interface or near-field radio frequency (RF) interface (p25, p32).
Re Claim 5: Smith discloses the method of claim 1, further comprising changing the communication device from the fully functional mode to the deep sleep mode (p83: the host/CPU 128 transitions the computing device platform back to a power-gated state.) in response to receiving a third signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20170332235 A1) in view of Von Arx (US 20030149459 A1).
Re Claim 4: Smith discloses the method of claim 3.
However, Smith does not disclose that the magnetic-field interface is off in the deep sleep mode and on in the awake mode and the fully functional mode.
Von Arx however discloses that the magnetic-field interface is off in the deep sleep mode and on in the awake mode and the fully functional mode (fig 8, p67: an inductive circuit 828 (magnetic-field interface) is inactive in a first mode before activation and active in a second mode after activation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Von Arx’s teaching in the method of Smith for the purpose of providing multiple interfaces in case of a failure of one interface.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Smith cannot disclose, "in response to receiving a first signal at a communication device when the communication device is in a deep sleep mode, changing the communication device from the deep sleep mode to an awake mode for a period of time,"
Applicant’s argument seems to be based on the fact that after receiving a first signal at a communication device, authentication of a wireless device take place (including exchanging respective request and challenge signals).  Only then the step of changing the communication device from the deep sleep mode to an awake mode occur.
Examiner maintains that the above sequence of events still supports the limitation, "in response to receiving a first signal at a communication device when the communication device is in a deep sleep mode, changing the communication device from the deep sleep mode to an awake mode for a period of time."
While the step of changing the communication device from the deep sleep mode to an awake mode does not happen immediately after receiving a first signal at a communication device, the step is still in response to receiving a first signal at a communication device because without receiving a first signal at a communication device, the step cannot occur.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2876